Citation Nr: 1310251	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period from September 24, 2003 to September 28, 2005.

2.  Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period prior to January 4, 2005.

3.  Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period from March 1, 2005 to September 28, 2005.

4.  Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period from November 1, 2006 to March 1, 2007.

5.  Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period on and after June 1, 2007.

6.  Entitlement to a rating in excess of 10 percent for residuals fracture, right medial malleolus with arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1958.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issues were previously before the Board in April 2012.  At that time, the case was remanded to afford the Veteran a hearing and examination. 

Pursuant to the Veteran's request, he was scheduled for a videoconference hearing in March 2013.  However, he failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In the present case, the Veteran seeks increased ratings for right ankle and left knee disorders.  In the April 2012 Board remand, the RO was requested to offer the Veteran a Board hearing and to conduct a VA orthopedic examination.  Though the Veteran failed to report for the requested Board videoconference hearing, the case has been returned to the Board without the requested VA examination.  As such, another remand is necessary in order to afford the Veteran an additional VA examination in connection with his increased rating claims.  

Here, the Veteran last underwent a comprehensive VA examination of his left knee and right ankle disabilities in October 2003.  Since that time, the Veteran has undergone three surgical operations of his left knee-a left knee scope in January 2005, a left total knee arthroplasty in September 2005, and a left knee patella resurfacing with poly exchange in March 2007.  Such an extensive surgical history strongly suggests that the October 2003 VA examination is no longer representative of the current symptomatology of the Veteran's left knee disability.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Examinations will be requested whenever VA determines that there is a need to determine the current severity of a disability.  38 C.F.R. §§ 3.159, 3.327(a) (2012).  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected left knee disability.  The Veteran has not undergone any surgical operations on his right ankle, nor has he reported any significant increases in symptomatology since October 2003, however, the fact remains that the last VA examination of the Veteran's right ankle occurred approximately eight and half years ago.  

Finally, while on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to his knee and ankle disorder claims since December 2007.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

2.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected left knee and right ankle disabilities. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's left knee and right ankle.

The examiner must record pertinent complaints, symptoms, and clinical findings, to include whether instability exists, and if so, to what degree.  The orthopedic examiner must conduct full range of motion studies on the left knee and right ankle.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins.  The examiner must state whether the Veteran has chronic left knee residuals consisting of severe painful motion or weakness.

With regard to the Veteran's right ankle, the examiner must state whether any limitation of motion found is best characterized as marked, moderate, or less than moderate in severity.

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to a left knee or right ankle disorder.  The examiner must also provide an opinion on whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by the objective evidence of left knee and right ankle pathology.

All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Finally, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

